COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00279-CV


CHIN KIM & ALL OCCUPANTS                                           APPELLANT

                                        V.

CONRAD CONSULTING, LLC                                              APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-002522-1

                                   ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On December 12, 2014, we ordered appellant to pay or make

arrangements to pay for preparation of the clerk’s record and the reporter’s

record on or before December 22, 2014 and informed him that failure to pay or to

make such arrangements would result in dismissal of the appeal for want of

prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).

      1
       See Tex. R. App. P. 47.4.
      The trial court clerk has informed the court that appellant has not paid or

made arrangements to pay for the clerk’s record. Because appellant has not

done so in accordance with this court’s order, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: January 15, 2015




                                     2